 



EXHIBIT 10.18

MAY 20, 2002 AMENDMENT TO MUTUAL AGREEMENT BETWEEN MAGNETI
MARELLI USA, INC. AND EDELBROCK CORPORATION

This May 20, 2002 Amendment is entered by and between Magneti Marelli Powertrain
USA, Inc. (“Magneti”), formerly known as Magneti Marelli USA, Inc., and
Edelbrock Corporation (“Edelbrock”) to amend in part, as set forth below the
Mutual Agreement between Magneti Marelli USA, Inc. and Edelbrock Corporation
dated January 1, 2000, (the “Agreement”), as modified by letters dated
September 20, 1999, November 1, 1999, November 5, 1999 and September 26, 2001.



1.    Paragraph No. 9 of the “Agreement” shall be deleted and replaced by the
following paragraph:        Product Pricing:        The products covered by this
agreement will be subject to pricing in effect as of December 31, 1999 to remain
in effect until December 31, 2002. Effective January 1, 2003 and January 1,
2004, prices will be increased by 5% and 3% respectively. For the remaining
years of the agreement (CY 2005 through CY 2009) “Magneti” and “Edelbrock” will
review pricing and take into consideration manufacturing costs, sales volume and
competitive market condition to ensure this agreement will continue to be
mutually beneficial.   2.    Terms: Terms shall continue to the end of the
contract at ninety (90) days from the ship date of orders covering the period
October 1 through March 31 and sixty (60) days from the ship date of orders
covering the period April 1 through September 30.   3.    Paragraph No. 12 of
the “Agreement” shall be deleted and replaced by the following paragraph:       
Other Products: After written notice to Magneti by Edelbrock of its intention to
initiate distribution of any fuel injection system and/or related accessories
into the automotive performance aftermarket other than the Product and any
electronic components including but not limited to ECU and engine management,
Magneti shall have a right of first refusal to become Edelbrock’s exclusive
supplier of such product. Magneti must exercise this right within thirty
(30) days of written notice specifying terms and conditions agreeable to both
parties. Such terms and conditions shall be price competitive with any third
party quotations received by Edelbrock. If Magneti fails to exercise such right,
Edelbrock shall have the right to arrange for procurement of such other product
from parties other than Magneti.

              MAGNETI MARELLI POWERTRAIN USA, INC   EDELBROCK CORPORATION   By:
  FRED GOPAL

--------------------------------------------------------------------------------

  By:   O. VICTOR EDELBROCK

--------------------------------------------------------------------------------

    Fred Gopal
President and C.E.O.       O. Victor Edelbrock
President and C.E.O.

